Citation Nr: 0007667	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-47 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUES

Entitlement to service connection for hepatitis with 
hemochromatosis.

Entitlement to service connection for peripheral neuropathy.

Entitlement to service connection for fibromyalgia.

Entitlement to service connection for chloracne.

Entitlement to service connection for porphyria cutanea tarda 
(PCT).

Entitlement to service connection for cancer.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971, including service in Vietnam from January to December 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1996 and later RO decisions that denied service 
connection for hepatitis with hemochromatosis, peripheral 
neuropathy, fibromyalgia, chloracne, PCT, cancer, and PTSD.

The transcript of the veteran's testimony before the 
undersigned in September 1999 constitutes a claim for 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
for additional disabilities in the form of bowel problems, 
pain, dental condition, and difficulties in concentration 
based on the alleged failure of the Bay Pines VA medical 
facility to recognize at the time of his treatment in 1994 
that he had PCT and to provide appropriate treatment.  This 
claim has not been adjudicated by the RO and it will not be 
addressed by the Board.  This matter is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for 
fibromyalgia, chloracne, PCT, cancer, and PTSD will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  VA and private medical reports tend to show that the 
veteran has hepatitis and peripheral neuropathy.

2.  The veteran had service in Vietnam.

3.  Reports from David M. Baughan, M.D. link the veteran's 
hepatitis and peripheral neuropathy to exposure to agent 
orange in service.


CONCLUSION OF LAW

The claims of entitlement to service connection for hepatitis 
and peripheral neuropathy are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 188 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e. plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for hepatitis with hemochromatosis and 
peripheral neuropathy; that is, evidence which shows that 
these claims are plausible, meritorious on their own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such claims, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the veteran had active service from March 1970 
to December 1971, including service in Vietnam from January 
to December 1971.  The post-service medical records of the 
veteran's treatment and evaluations show that he has 
hepatitis and peripheral neuropathy, and reports from Dr. 
Baughan link these conditions to exposure to agent orange in 
service.  After consideration of all the evidence, the Board 
finds that the veteran has submitted plausible claims for 
service connection for hepatitis and peripheral neuropathy, 
and that those claims are well grounded.  38 U.S.C.A. 
§ 5107(a); Caluza, 7 Vet. App. 498.


ORDER

The claims for service connection for hepatitis and 
peripheral neuropathy are well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claims for service connection for hepatitis and 
peripheral neuropathy are well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78.

Reports from David M. Baughan, M.D., link various of the 
disabilities being considered in this appeal to exposure to 
agent orange while in service.  At the hearing in September 
1999, the veteran testified to the effect that he had been 
awarded disability benefits from the Social Security 
Administration (SSA) based on disabilities due to exposure to 
agent orange.  The medical records in the possession of the 
SSA, and the decision of that agency, are relevant to the 
veteran's claims and should be secured and considered by the 
RO prior to appellate consideration of the claims.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claims for service connection for 
fibromyalgia, chloracne, PCT, cancer, and PTSD, the medical 
records in the possession of the SSA may be sufficient to 
make these claims plausible, and VA has the duty to notify 
the veteran of the importance of this evidence in order to 
complete his application for compensation based on these 
conditions.  38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Since the RO will secure the 
SSA records, there is no further action required by the 
veteran with regard to this matter.  He is reminded, however, 
that the claims which have not yet been found to be well 
grounded will require, for each, a current medical diagnosis, 
and a medical opinion or acceptable scientific evidence 
linking the condition to agent orange exposure or other 
disease or injury in service.  The Board, however, will defer 
action on these claims pending completion of the development 
requested below.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain copies of all medical records in 
possession of that agency related to the 
award of disability benefits.  A copy of 
that agency's decision regarding 
disability benefits should also be 
obtained for inclusion in the record.

2.  After the above development, the RO 
should review the veteran's claims.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
attorney.

The veteran and his attorney should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 


